EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

a. Claim 4, line 3, the limitation “the bearing” has been changed to - - a bearing - -.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a gear mechanism as defined by the claims.  It was known in the art to configure a gear mechanism with an eccentric member to adjust the inter-axial distance between a first gear and a second gear.  For example, see US Patents 3,811,335 and 3,888,134.  The prior art does not teach a gear mechanism a pair of housings that are combined in a positioned state by mating a cylindrical inner surface and a cylindrical outer surface centered on a first axis with each other; two first gears that are attached to one of the housings so as to be rotatable about the first axis and a second axis parallel to the first axis; and two second gears that are rotatably attached to the other housing, and that are respectively engaged with the two first gears in a state in which the pair of housings are combined, wherein the first gear that is attached so as to be rotatable about the second axis and the second gear that is engaged with said first gear are .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658